Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-14) and Species I (Figures 1, 2, and 4-7) in the reply filed on 08/17/21 is acknowledged.
Claim 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite “a first distal end of the body and a second distal end of the body”.  It is unclear how the body can have two distal ends.  Examiner has interpreted the first distal end as the proximal end.
Claims 2-9 and 11-14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-202018104291-U1, hereinafter DE’291.
Regarding claim 1, DE’291 discloses a tool bit (See Figure 1) comprising: a body 7 including an internal cavity 6 extending along a longitudinal axis between a first distal end of the body (Note: the proximal end) and a second distal end of the body (See Figure 1); and a plurality of channels 9 of the body extending transverse from the internal cavity 6 of the body (See Figure 1); wherein the first distal end (Note: the proximal end) includes an inlet (Note: the inlet of the internal cavity formed on the proximal end) in fluid communication with the internal cavity 6 and the plurality of channels 9; wherein the body includes an outer surface having a plurality of outlets 5 spaced from the second distal end (See Figure 1), and each one of the plurality of outlets 5 is in fluid communication with a corresponding one of the plurality of channels 9 such that a fluid is deliverable into the body via the inlet and out of the body via the plurality of outlets 5 (See Figure 1).
Regarding claim 3, DE’291 discloses wherein the plurality of channels 9 extends at an angle greater than zero degrees and less than ninety degrees relative to the longitudinal axis (See Figure 1).
Regarding claim 4, DE’291 discloses wherein the internal cavity 6 terminates at an end wall that is spaced from the second distal end (See Figure 1; Note: the distal end of the internal cavity 6), and wherein the plurality of channels branches 9 from the internal cavity 6 away from the end wall (See Figure 1).
Regarding claim 5, DE’291 discloses wherein the internal cavity 6 extends a first length along the longitudinal axis, and the body 7 extends a second length along the longitudinal axis, and wherein the first length is less than the second length such that the internal cavity 6 is spaced from the second distal end (See Figure 1; Note: the length of the internal cavity is less than the length of the body 7).
Regarding claim 6, DE’291 discloses the body further includes a shank portion and an applicator portion (See Figure 5; Note: the shank formed on the proximal end and the cutting section formed on the distal end); the shank portion and the applicator portion are connected to each other and extend along the longitudinal axis between the first distal end and the second distal end (See Figure 5); and the shank portion has an outer diameter that is greater than an outer diameter of the applicator portion (See Figure 5).
Regarding claim 10, DE’291 discloses a tooling assembly for applying a fluid to a surface, the tooling assembly comprising: a workpiece includes an aperture, and the surface defines a boundary of the aperture; and a tool bit movable relative to the workpiece, the tool bit includes: a body 7 including an internal cavity 6 extending along 
Regarding claim 12, DE’291 discloses wherein the plurality of channels 9 extends at an angle greater than zero degrees and less than ninety degrees relative to the longitudinal axis (See Figure 1).
Regarding claim 13, DE’291 discloses wherein the internal cavity 6 terminates at an end wall that is spaced from the second distal end, and wherein the plurality of channels 9 branches from the internal cavity away from the end wall (See Figure 1).
Regarding claim 14, DE’291 discloses wherein the internal cavity 6 extends a first length along the longitudinal axis, and the body 7 extends a second length along the longitudinal axis, and wherein the first length is less than the second length such that the internal cavity 6 is spaced from the second distal end (Note: the length of the internal cavity is less than the length of the body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-202018104291-U1, hereinafter DE’291, in view of Lach (US 2016/0001381).
Regarding claims 2 and 11, DE’291 discloses the drill of claim 1 as set forth above.  DE’291 does not disclose wherein the plurality of channels extends perpendicularly relative to the longitudinal axis.  Lach discloses a drilling tool 10 having a plurality of channels 32 that extend perpendicularly relative to the longitudinal axis 16 of the drilling tool 10 (See Figures 1 and 4)).   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’291, in view of Lach, such that the plurality of channels extend perpendicularly relative to the longitudinal axis in order to direct coolant to the outer circumference of the drill.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-202018104291-U1, hereinafter DE’291, in view of Tchorny (US 2006/0222470).
Regarding claim 7, DE’291 discloses the drill of claim 6 as set forth above.  DE’291 further discloses wherein the applicator portion includes a cutter having a plurality of lands (See Figure 5).  DE’291 does not disclose wherein each one of the plurality of outlets is disposed through a corresponding one of the plurality of lands.  
Regarding claim 8, DE’291 discloses wherein the cutter includes a cutting tip 3 at the second distal end, and the plurality of outlets 5 are spaced from the cutting tip (See Figures 1 and 5).
Regarding claim 9, DE’291 discloses wherein the tool bit is a drill bit (See Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722